Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on October 11, 2017, is being examined under the first inventor to file provisions of the AIA .   Claims 1-25 were pending and examined in a Non-Final mailed on 12/31/2019 and a Final on 5/14/2020 in response to amendments and arguments files on 3/30/2020. A second Non-Final was mailed on 2/23/2021 in response to a request for continued examination under 37 CFR 1.114 on 10/30/2020. This office action is in response to Applicants submission of 6/22/2021. Claims 1-25 are being examined.

Response to Arguments and amendments
Applicants amendment and argument regarding rejection under 35 U.S.C § 112 are noted. As discussed below, the issue of sensitivity/insensitivity is not resolved completely.
Regarding 35 USC § 103 it is noted that Nisio controls the power supply magnitude and phase to individual antenna. Similarly, the magnitude of voltage and phase to individual electrodes is controlled in Parson. Mueller discloses measuring load variation by sensing it and change the output at the antenna of Nishio or electrode of Parson by compensating for that in feedback. This is similar to the measurement and compensation as shown in Fig 3A of the application. 
The limitation of obtaining a source impedance is inherent as one can see in the Thevenin equivalent circuit that when all the load parameters, voltage, current, phase, frequency and impedance are known source impedance would be known. However, the objective of the claimed 
Applicant states as below:
“The Examiner's position on this point is not understood, and should the rejection be maintained, further explanation is requested.”
In response it is noted that Nishio and Parson are used to show that power and phase are controlled to set point at the load. However since the references (Nishio and Parson) did not explicitly teach that the load was made insensitive to load impedance, Muller was used for this explicit teaching. Since this a combination rejection, the applicant may not attack the references individually. 
Applicant argues that Mueller does not anywhere disclose or suggest control of the magnitude and phase of the signal output by the amplifier based on the source impedance Zg of the amplifier, and in particular based on the calculated linear combination K(v+Zgi). 
In response it is noted that when load impedance changes output at load like v or power could change. Output v could also change if Zg changes since Kv = K (V-Zgi). Muller would adjust the source voltage V in either case since it would try to keep power at load constant. Therefore Muller feedback control would be based on Zg  also. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11, 18 and 22 continue to include a limitation similar to the one in claim 1 as below:
“wherein the linear combination K (v + Zgi) is substantially insensitive to changes in a load impedance and where v is the voltage at the reference point, i is the current at the radio frequency generator at the reference point, and K is a scalar.”
It is noted that, as remarked by the applicant that the controlled quantity should be insensitive to load impedance variation (Page 13). That would mean voltage at the load, which would be Kv. Therefore to say that the quantity K (v+Zgi) which is a controlling quantity (not a controlled quantity), would be insensitive to load does not appear to be clear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-11, 13-18 and 20-25  are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 2010/0175832 to Ryoji Nishio in view of Mueller et al (US 20120218042).
For the claim as above if not specially noted, Ryoji Nishio discloses a plasma chamber (Fig 1) where plurality of antenna have electromagnetic power applied individually to different antennas. Several configurations are disclosed in Fig 2A, 6-12. The current fed to different antenna are shifted by 90o (π/2) (see Fig 2B and others). Fig 8 discloses a reference (output of oscillator 54) and phase delay of π/4-3 π/4 with respect to the reference. Regarding claim 1 the output K(v+Zgi) represents KV where V is the source voltage and KV the magnitude of the source where Kv is being the output. The magnitude of the source and the output would be controllable with 51-1 to 51-4.
Regarding the limitation of “measurement” it is noted that when the controller provides power at different phase to different antenna loads through power supplies (51-1 to 51-n), it must measure the reference through the radio frequency generator (oscillator 54) so that it can provide the current to antennas according to the required phase and load requirement of the plasma through the antennas, accurately. It is noted that in plasma impedance varies continuously so that control system requires constant measurement.

Mueller et al disclose a method and generator for modifying interactions between a load and a generator. The method includes applying output power to the load using a power amplifier, controlling a level of the output power responsive to a power control setting, and adjusting a conduction angle of the power amplifier to reduce a level of sensitivity of the power amplifier to variations of an impedance of the load. The generator includes a compensation subsystem coupled to the power amplifier that controls a conduction angle of the power amplifier to enable a sensitivity of the power amplifier to be adjusted (See the whole document including Abstract, Fig 2A and Fig 3). As discussed, Muller does this by measuring actual load impedance and feeding it back to apply compensation so that even with variable plasma load the output remains constant, so that the RF generator becomes insensitive to load.
It would have been obvious for one of ordinary skill in the art to have controlled the RF generator in Ryoji Nishio using feedback so as to make it insensitive to plasma load and therefore make it a true current source. 
Regarding claims 3 and 13 since the controlled quantity for an input to antenna would be current the output of the power supply would have to be a current source (ideally source impedance of infinity) as required by this claim.
Regarding claim 4 plurality of antenna are disclosed.
Regarding claim 5-7 power generator in Muller discloses switch mode technology (Para 66).
Regarding claim 9 the controlled quantity for an inductive antenna would be a current in contrast with a capacitive electrode where it will be a voltage. This would determine internal impedance Zg. It is noted that with feedback as disclosed by Muller the RF generator could be a 
Claims 22-25 are directed to plurality of generators corresponding to plurality of antenna. 
The combination of Ryoji Nishio and Mueller et al is applicable to them individually and as a group since this is mere duplication of parts.

Claims 1-2, 4-8, 10-12, 14-19 and 21-25 are also rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 2003/0052085 to Richard Parsons in view of Mueller et al (US 20120218042).
Richard Parsons discloses a plasma chamber (Fig 1) where plurality of electrodes are applied electromagnetic power individually (Also see Fig 2A). The voltage fed to different electrodes are shifted by individual phase shifters (Fig 3) (see Fig 2B and others). Fig 3 discloses a reference (output of oscillator 210) and individual phase delay with respect to the reference. Regarding claim 1 the output K (v+Zgi) represents KV where V is the source voltage and KV the magnitude of the source where Kv is being the output. The magnitude of the source and the output would be controllable with amplifiers (230).
Regarding the limitation of “measurement” it is noted that when the controller provides power at different phase to different antenna loads through power supplies (230), it must measure the reference through the radio frequency generator (oscillator 210) so that it can provide the current to antennas according to the required phase and load requirement of the plasma through the antennas, accurately. It is noted that in plasma things vary continuously so that control system requires constant measurement.
However Richard Parsons does not disclose the RF generator insensitive to plasma load.

It would have been obvious for one of ordinary skill in the art to have controlled the RF generator in Richard Parsons using feedback so as to make it insensitive to plasma load and therefore make it a true voltage source. 
Regarding claims 2 and 12 since the controlled quantity for an input to antenna would be voltage the output of the power supply would have to be a voltage source (ideally source impedance of 0) as required by this claim.
Regarding claim 8 the controlled quantity for an electrode would be a voltage in contrast with an inductive antenna where it will be a current. This would determine internal impedance Zg. It is noted that with feedback as disclosed by Muller the RF generator could be a voltage source. Regarding filter, Muller discloses filter which could adjusted for any phase delay (Fig 8). 

.

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 2010/0175832 to Ryoji Nishio  or US patent publication 2003/0052085 to Richard Parsons in view of Mueller et al (US 20120218042) and further in view of US 20100097827 to Shmuel Ben-Yaakov.
Mueller et al as discussed above discloses switch mode power supplies but do not explicitly disclose half bridge for invertor and inductive pre loading for zero voltage switching.
Shmuel Ben-Yaakov discloses half bridge (Fig 7) and also discloses that zero voltage switching (ZVS) of invertor 802 is achieved by the fact that the inductor Lh current is switching direction every half cycle of the switching cycle. Consequently, during the dead time, the current of Lh causes self-commutating of the voltage of the mid-point of the half bride (para 96).
Therefore having half bridge and inductor for zero voltage switching would have been obvious for one of ordinary skill in the art at the time of invention for smooth generation of high frequency with minimum harmonics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716